DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006722),  hereinafter Kim, in view of Kabasawa et al. (US 9,048,668), hereinafter Kabasawa, and in view of  WO 2013/027113, hereinafter 113’
            As to Claim 1, Kim discloses in figures 4A-4B,  . an electronic device comprising [an electronic device, see figure 4 element  400; see ¶0071]:
    a housing [the electronic device (400) is used as battery housing];
  a plurality of batteries  [first battery (480) and second battery (490); see ¶0071-0072] batteries arranged in the housing;
         a power management circuit [power management (410); see figure 4B, ¶0072]  configured to control the plurality of batteries;
   a plurality of current limiting integrated circuits (ICs)  [Power current control circuits (475) and (465); ¶0072] configured to limit a maximum intensity of a current flowing into the plurality of batteries, respectively; and 
         at least one processor [processor 401] operationally connected to the plurality of batteries, the power management circuit and the plurality of current limiting ICs, wherein the at least one processor is configured to: set a total charging current output from the power management circuit, [see ¶0080].
       Kim does not disclose explicitly, set an individual charging currents flowing into each of the plurality of batteries, respectively,  in proportion to a total capacity of each of the plurality of batteries, and  in response to the total charging current changing, recalculate the individual charging currents.
     Kabasawa discloses in figures 1-3, set an individual charging current flowing into each of the plurality of batteries [plural batteries 921-23); see Col. 3, lines 19-21]  in proportion to a total capacity of each of the plurality of batteries [see Col. 6, lines 15-43; each battery is charged based on its voltage and capacity], and recalculate the individual charging currents when the total charging current changes.
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to  adjust charging current for  individually battery of  Kim  as taught by Kabasawa in order to safely charge individual batteries, without any battery damage. 
Neither Kim nor Kabasawa discloses, recalculate the individual charging currents when the total charging current changes. 
         113’ discloses in figures 1-2, in response to the total charging current changing, recalculate the individual charging currents [see page 12, lines 14-28; the main charging current is determined and the charging current is adjusted or calculated based on change of the charging current/power].    
     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to  recalculate charging current of Kim  as taught by 113’ so that charging current can be adjusted efficiently and charging battery optimized. 
             As to claim 2, Kim in combination with Kabasawa discloses, wherein the at least one processor is further configured to: set a maximum current to be introduced into each of the plurality of batteries in proportion to the total capacity of each of the plurality of batteries and a total maximum current set in the power management module [noted that both Kabasawa and Kim discloses charging batteries based on their capacity].
           As to claim 3, Kim in combination with Kabasawa discloses, wherein the at least one processor is further configured to: prevent a current larger than a maximum current that the total capacity of each battery is accommodatable from being introduced into each of the plurality of batteries [noted that both Kim and Kabasawa introduces current limiting elements which limits unnecessary charging current and provides charging current based on battery capacity].
	As to claim 4, Kim in combination with Kabasawa discloses, wherein the at least one processor is further configured to: set the individual charging current regardless of current remaining capacities of the plurality of batteries [see also 113’; page 12, lines 15-28].
           As to claim 5, 113’ discloses in figure ,  a first sensor [sensor (21)]  configured to sense a sum of currents flowing into the plurality of batteries and/or a voltage of the power management module; and second   and third sensors  [the plurality sensors 22 can be considered as second and third sensors; see figure 1] configured to sense a current and/or voltage of each of the plurality of batteries, wherein the at least one processor is further configured to: set the total charging current by using the first sensor, and set the individual charging currents by using the second and third sensors [ see page 12, lines 14-28 ].
            As to claim 6, Kabasawa discloses in figures 1-3, wherein the first sensor is included in the power management module,.
            However, Kabaswa doesn’t disclose explicitly, wherein the second sensor is included in a first current limiting IC among the plurality of current limiting ICs, and wherein the third sensor is included in a second current limiting IC among the plurality of current limiting ICs.
      However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the position of the sensors, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.e
         As to claim 7, Kim in combination with Kabasawa and 113’ discloses, wherein the at least one processor is further configured to: distribute the total charging current to the plurality of batteries by capacity, and in response to the total charging current being maintained, maintain an intensity of the individual charging currents [see page 12, lines 14-28 of 113’].
As to claim 19, Kim in combination with Kabasawa and 113’ discloses,  wherein the total charging current set changes in real time with various events such as a type of a connected charging cable, a heating control algorithm of the at least one processor, a communication failure of a communication circuit, a defect of the connected charging cable, defects of at least one of the plurality of batteries, a poor charging state, or control of a user [the current is changing based on input power magnitude].  
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006722),  hereinafter Kim, in view of Tian et al. (US 2017/0294790), hereinafter Tiam, and in view of Lascaud et al. (US 6,975,094), hereinafter Lascaud. 
            As to Claim 8, Kim discloses in figures 4A-4B,  . an electronic device comprising [an electronic device, see figure 4 element  400; see ¶0071]:
    a housing [the electronic device (400) is used as battery housing];
  a plurality of batteries  [first battery (480) and second battery (490); see ¶0071-0072] batteries arranged in the housing;
a plurality of current limiting integrated circuits (ICs)  [Power current control circuits (475) and (465); ¶0072] configured to limit a maximum intensity of a current flowing into the plurality of batteries respectively; and 
at least one processor [processor 401] operationally connected to the plurality of batteries, the power management circuit, and the plurality of current limiting ICs, wherein the at least one processor is configured to: sense a voltage of the power management circuit and a voltage of each of the plurality of batteries [see ¶0080].
           Kim does not disclose explicitly, based on the voltage of the power management circuit,  determine whether a mode the electronic device is in  is a first mode in which voltages of the plurality of batteries are kept constant or a second mode in which a current is kept constant, 
, and  in response to a voltage difference occurring while the plurality of batteries are being charged, control a charging current of a battery having a higher voltage among the plurality of batteries corresponding to whether the mode is the first mode or the second mode.
       Tian discloses in figures 1-5,  determine whether a mode is a first mode in which voltages of the plurality of batteries are kept constant or a second mode in which a current is kept constant, based on the voltage of the power management module, and control a charging current of a battery having a higher voltage among the plurality of batteries corresponding to whether the mode is the first mode or the second mode when a voltage difference occurs while the plurality of batteries are charged [noted that the charging current or charging mode is determined based on the input  voltage or power; see ¶0052-055].
	It would have been obvious to  a person having ordinary skill in the art at the time the invention was made to use a technique of determining charging current based on input  voltage or power in Kim’s apparatus as taught by Tian in order to effectively charge each battery. 
              Lascaud discloses in figure in response to a voltage difference occurring while the plurality of batteries are being charged, control a charging current of a battery having a higher voltage among the plurality of batteries corresponding to whether the mode is the first mode or the second mode [noted that according to Lascaud the charging current of a cell with higher voltage is controlled and the charging current is decreased; see Col. 5, lines 40-67 and Col. 7, lines 47-67].
  	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to monitor battery voltage of Kim as taught by Lascaud to avoid battery damage due to overvoltage. 
          As to claim 16, Kim discloses in figures 1-4,wherein, in the second mode, the at least one processor is further configured to: charge the plurality of batteries, and control the power management module to limit the intensity of a charging current of a battery having a high voltage among the plurality of batteries [see ¶0063; charging current is adjusted based on its allowable current with implies that charging current intensity is limited].
Claims 9 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tian, in view of Lascaud , and in view of Zheng et al. (US 2017/0163060).
             As to claim 9, Kim in combinations with Tian and Lascaud discloses all of the claim limitations except, wherein the at least one processor is further configured to: block the charging current and a discharging current of the battery having the higher voltage to prevent battery cell balancing between the plurality of batteries in the first mode.
Zheng discloses in figure 1, wherein the at least one processor is further configured to: block the charging current and a discharging current of the battery having the higher voltage to prevent battery cell balancing between the plurality of batteries in the first mode [see ¶0063-0065; battery outside the range is isolated from charging and discharging].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to block charging current of the battery having the higher voltage in Kim’s apparatus as taught by Zheng in order to avoid battery damage due to overheating. 
 As to claim 13, Kim discloses in combination with Zheng, block the charging current of the battery having the higher voltage by setting a current limiting IC connected to the battery having the higher voltage among the plurality of current limiting ICs to a supplement mode [see ¶0063-0065; battery outside the range is isolated from charging and discharging].
Claims 10-11  are  rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tian, in view of Lascaud, and in view of  Shiu et. al. (US 2010/0201317).
As to claim 10, Kim  in combination with Tian and Lascaud discloses all of the claim limitations except, wherein the at least one processor is further configured to: limit an intensity of the charging current of the battery having the higher voltage to increase charging speeds of all of the plurality of batteries in the second mode.
Shiu discloses in figures 1-7, wherein the at least one processor is further configured to: limit an intensity of the charging current of the battery having the higher voltage to increase charging speeds of all of the plurality of batteries in the second mode [see ¶0030-0032].
It would have been obvious to a person having ordinary skill in the art the time the invention was made to limit charging intensity of Kim’s as taught by Shi so that battery damage due to overcharging. 
            As to claim 11, Kim in combination with Tian and Shiu discloses, in response to each voltage difference between the plurality of batteries being greater than a first threshold voltage after sensing the voltage of each of the plurality of batteries, charge the plurality of batteries. [noted that Shiu discloses measuring battery voltages and charging both batteries when they are above voltage  threshold V2 voltage; see ¶0027-¶0030].
  Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tian, in view of Lascaud, and in view of JP H0935758, hereinafter 758’.

      As to claim 14, Kim in combination with Tian and Lascaud discloses all of the claim limitations except, keep a charging current of a battery having a lower voltage among the plurality of batteries constant at a maximum charging current that is able to be charged without being damaged.
        758’  discloses in ¶006,  keep a charging current of a battery having a lower voltage among the plurality of batteries constant at a maximum charging current that is able to be charged without being damaged [low battery is charged with maximum charging current].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was  made to charge the battery of Kim  having the lowest voltage with maximum charging current as taught by 758 so that the battery can achieve full charge  safely and reliably. 
Response to Arguments
Applicant's arguments filed5/27/2022 have been fully considered but they are not persuasive or moot in view of new ground of rejection. 
Applicant argues that the cited reference does not disclose “in response to the total charging current changing, recalculate the individual charging currents” [see page 12 of Applicant’s Remarks].. 
Examine disagrees and submits that  113’ discloses  the charging current is calculated when the change of the charging current/power occurred. Calculating of charging power when the change of the charging current/power occur is similar or equivalent with applicant’s recalculation of charging current.
Allowable Subject Matter
Claims 12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Claim 12  recites, inter alia, wherein the at least one processor is further configured to: terminate control of the charging current of the battery having the higher voltage when each voltage difference between the plurality of batteries is less than a second threshold voltage after a specified time is elapsed since the charging current of the battery having the higher voltage is controlled. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
        Claim 15  recites, inter alia, wherein, in the first mode, the at least one processor is further configured to: block the charging current and a discharging current of the battery having the higher voltage, and control the power management module to supply a system current required by the electronic device from a battery having a lower voltage among the plurality of batteries and an external charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
       Claim 20 recites, inter alia, wherein the at least one processor is further configured to: determine the electronic device is in the first mode based on a voltage of the power management circuit being equal to or greater than a specified ratio, and determine the electronic device is in the second mode based on the voltage of the power management circuit being less than the specified ratio. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859